Citation Nr: 1506446	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to back pain.


REPRESENTATION

Appellant represented by:	James R. Smith, Jr., Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran initially claimed entitlement to service connection for PTSD due to pain.  See VA Form 21-4138, received in February 2009.  In September 2012, the Veteran requested that his claim be expanded to include depression due to back pain.  See VA Form 21-4138, received in September 2012.  Accordingly, the issue on appeal has been characterized as indicated on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his December 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference.  The Veteran was scheduled for a Board hearing via videoconference in June 2014.  Prior to the hearing, in correspondence received in May 2014 and June 2014, the Veteran requested, through his representative, to "postpone" the Board hearing due to the expected birth of his grandchild and due to ongoing treatment for a severe case of prostatitis.  The correspondence expressly stated that the Veteran did not wish to waive the hearing.  The Veteran has not yet been afforded a videoconference hearing before a Veterans Law Judge of the Board.

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary.  38 C.F.R. § 20.704(c).  The Board finds that the correspondence received in May 2014 and June 2014 demonstrates good cause for changing the hearing date and otherwise satisfy the requirements under 38 C.F.R. § 20.704(c).  As such, the case must remanded so that the Veteran may be scheduled for a videoconference hearing before a Veterans Law Judge of the Board on the next available hearing date.  See id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board on the next available hearing date.  See 38 C.F.R. § 20.704(c).  Notify the Veteran of the date, time and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




